per curiam:
El 24 de noviembre de 1999, el licenciado Miguel A. Laporte presentó ante la Oficina de Administra-ción de los Tribunales (en adelante O.A.T.) una queja jura-mentada contra la Hon. Sheila A. Díaz García, juez municipal, por alegadas violaciones a los Cánones XII, XVI, *551XVII y XXI de Ética Judicial(1) Alegó el quejoso que la referida juez le impuso erróneamente una sanción de cin-cuenta dólares por no comparecer a una vista preliminar señalada para el 1ro de junio de 1999, toda vez que él no era el abogado de récord ni fue notificado del alegado señalamiento.
Los hechos que dieron lugar a esta queja se remontan a un señalamiento de vista preliminar el 1ro de junio de 1999, en el caso El Pueblo de Puerto Rico v. Walbert Torres Echevarría y Gregorio Echevarría Díaz, número JIVP99-02476/02475, sobre sustancias controladas, en el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Ponce. La vista preliminar aludida sería celebrada ante la honorable Sheila A. Díaz García, quien juró su cargo como Juez Municipal del Tribunal de Primera Instancia el 3 de julio de 1998.
Al señalamiento de 1ro de junio de 1999 comparecieron sin representación legal los imputados aludidos, Srs. Wal-bert Torres Echevarría y Gregorio Echevarría Díaz. A pre-guntas de la juez, los imputados indicaron que habían con-tratado los servicios profesionales del Ledo. Miguel A. Laporte para que les representara en la vista preliminar y que le habían pagado sus honorarios, razón por la cual desconocían por qué éste no se había presentado en sala. Ante tal situación, la juez emitió una resolución para suspender la vista, le impuso al licenciado Laporte el pago de cincuenta dólares de sanción por cada uno de los imputa-dos, por razón de no haber comparecido a representarlos, y reseñaló la vista preliminar para el 13 de julio de 1999. La juez Díaz García hizo constar en la resolución aludida que del expediente del caso no surgía moción de suspensión alguna. En esa misma fecha emitió una Orden para Mos-trar Causa en la que le informó al licenciado Laporte que había tomado conocimiento judicial de que éste no compa-*552reció a la vista preliminar aludida y sobre la sanción impuesta. Además, le concedió al licenciado Laporte treinta días para depositar la suma de dinero señalada.
Así las cosas, el 16 de junio de 1999, el licenciado La-porte presentó una moción en la que solicitó la reconside-ración de la orden emitida por la juez Díaz García. Señaló que la orden no informaba la fecha en que alegadamente él no había comparecido. Además, indicó que él era abogado del Sr. Walbert Torres Echevarría, pero no del Sr. Gregorio Echevarría Díaz. Posteriormente, el licenciado Laporte presentó una moción aclaratoria mediante la que solicitó que se dejara sin efecto la orden aludida, ya que se había percatado que para la fecha en que se celebró la vista pre-liminar él no había sido contratado para representar al Sr Walbert Torres Echevarría. Adujo que el Sr Gregorio Eche-varría Díaz lo contrató como abogado el 3 de julio de 1999, más de un mes después de haber ocurrido el incidente que dio lugar a la sanción aludida.
El 20 de julio de 1999, la juez Díaz García emitió una Resolución y Orden en la que reconsideró su orden de 1ro de junio de 1999. A esos efectos, modificó la sanción im-puesta al licenciado Laporte, reduciendo la sanción al pago de cincuenta dólares, por no haber comparecido a la vista preliminar señalada para el 1ro de junio de 1999 en repre-sentación de su cliente, el Sr. Gregorio Echevarría Díaz.
El 24 de noviembre de 1999, el licenciado Laporte pre-sentó una queja contra la juez Díaz García, que dio origen al presente proceso disciplinario. Luego de varios inciden-tes procesales, el 24 de octubre de 2000, la Q.A.T., por con-ducto de su directora administrativa, Hon. Mercedes M. Bauermeister, presentó para la consideración de la Comi-sión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces o Juezas del Tribunal de Primera Ins-tancia y del Tribunal de Circuito de Apelaciones de Puerto Rico (en adelante Comisión), un informe de investigación *553sobre la queja presentada contra la juez Díaz García.(2) Visto el informe, el Hon. Daniel E. López Pritchard, presi-dente y director ejecutivo de la Comisión, designó al Hon. José Emilio Motta García como Comisionado Especial para que evaluara la procedencia de una determinación de causa probable para presentación de querella, a tenor con la Regla 19 de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces o Juezas del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones de Puerto Rico.(3)
Previa evaluación del informe sometido por la Directora Administrativa de la O.A.T., el 16 de enero de 2001 el co-misionado especial, señor Motta García, determinó causa probable contra la juez Díaz García y recomendó que se le requiriera a la Oficina de Asuntos Legales de la O.A.T que presentara la correspondiente querella. No recomendó la imposición de medidas provisionales. En esa misma fecha, el Presidente y Director Ejecutivo de la Comisión remitió el expediente de la queja a la Oficina de Asuntos Legales de la O.A.T. para la formulación de querella, según lo dis-puesto en la Regla 19, supra.
El 23 de febrero de 2001, la Oficina de Asuntos Legales *554de la O.A.T. presentó una querella contra la juez Díaz Gar-cía, en la que formuló los cargos siguientes:
Primer Cargo
La Honorable (sic) Juez Sheila A. Díaz García incurrió en conducta impropia al violar la Sección VII del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico que dispone que ninguna persona será privada de su libertad o propiedad sin el debido proceso de ley.
Segundo Cargo
La Juez Díaz García incurrió en conducta impropia contra-ria al Canon I de Ética Judicial de Puerto Rico, el cual obliga a todo juez a velar por que sus actuaciones respondan a nor-mas de conducta que honren la integridad e independencia de su ministerio y estimulen el respeto y la confianza en la judicatura.
Tercer Cargo
La Juez Díaz García incurrió en conducta impropia contra-ria al Canon II de Ética Judicial de Puerto Rico el cual, entre otras cosas, obliga a todo juez a ser laborioso, prudente, se-reno, imparcial y cuidadoso en la interpretación de la ley, estar consagrado al estudio del Derecho y ser diligente en el empeño de descubrir los hechos esenciales de cada controversia.
Cuarto Cargo
La Honorable (sic) Juez Díaz García incurrió en conducta impropia contraria al Canon XI de Ética Judicial de Puerto Rico el cual, entre otras cosas, obliga a todo juez a tener siem-pre presente que su único empeño debe ser el de impartir jus-ticia de conformidad con el Derecho aplicable, con absoluta ecuanimidad. Querella, pág. 2.
El 5 de abril de 2001, la querellada presentó su contes-tación a la querella en la cual admitió que erró al impo-nerle sumariamente al licenciado Laporte una sanción eco-nómica en una acción criminal sin permitirle expresarse según lo requiere Pueblo v. Vega, Jiménez.(4) Hizo referen-cia a las expresiones de este Tribunal en ese caso, especí-ficamente lo siguiente:
"... a diferencia del campo civil, no existe en relación con el calendario de causas criminales autoridad estatutaria o regla-*555mentaría alguna que autorice la imposición, en forma suma-ria, de sanciones económicas a las partes o sus abogados por conducta que el tribunal considere que entorpece el mejor fun-cionamiento de los asuntos ante su consideración.” (Enfasis en el original.) Contestación a la querella, pág. 2.
La juez Díaz García alegó, como defensa, que todo se debió a un error sobre el derecho aplicable, que no impli-caba prejuicio o parcialidad hacia el querellante. Solicitó el archivo de la querella o una sanción en la naturaleza de una advertencia.
Vista la querella presentada, así como la contestación de la querellada, el Presidente y Director Ejecutivo de la Comisión ordenó la celebración de una vista evidenciaría y ordenó a las partes que presentaran un informe conjunto en el que hicieran constar la prueba documental a ofre-cerse y las estipulaciones formuladas por las partes. En cumplimiento con dicha orden, el 4 de octubre de 2001, las partes sometieron un Informe Conjunto que recogía una estipulación sobre los hechos que dieron lugar a la presen-tación de la queja.
El 17 de octubre de 2001, la Comisión emitió resolución mediante la que reconocía que no existía controversia sus-tancial sobre hechos medulares, por lo que le ordenó a las partes: (1) informar dentro de un plazo de quince días si sometían a la consideración de la Comisión el caso por el expediente, lo que conllevaría dejar sin efecto la vista evi-denciaría señalada para el 8 de noviembre de 2001, y (2) someter dentro de un plazo de veinte días un memorando de derecho para ilustrar a la Comisión sobre la siguiente controversia: “¿Es la imposición de desacato un error de derecho revisable por un tribunal de mayor jerarquía o si[,] por el contrario [,] es una violación a los Cánones de Ética Judicial?” Resolución de 17 de octubre de 2001.
El 29 de octubre de 2001, las partes presentaron una moción conjunta ante la Comisión y sometieron el caso por el expediente, razón por la cual el 31 de octubre de ese año la Comisión declaró con lugar la referida moción y dejó sin efecto la vista evidenciaría. El 3 de abril de 2002, la Comi-*556sión rindió su informe ante este Tribunal, y en él recogió las estipulaciones de las partes y formuló sus determina-ciones de hecho.(5) Además, recomendó a este Tribunal la desestimación y archivo de la querella presentada por en-tender que lo actuado por la Hon. Sheila A. Díaz García no constituyó violación alguna a los Cánones de Ética Judicial.
HH HH
La Regla 6 de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces o Juezas del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones de Puerto Rico,(6) dis-pone que la Comisión sólo atenderá aquella queja presentada contra un juez que esté relacionada con alguna conducta señalada en una ley, reglamentada por los Cánones de Ética Judicial, los cánones del Código de Ética Profesional o por orden o reglamento del Tribunal Supremo de Puerto Rico. A esos efectos enumera específicamente, sin *557que dicha enumeración sea taxativa, el tipo de queja que no será investigada por la Comisión:
... [N]o será investigada aquella queja o solicitud de separa-ción que:
(a) Trate de hechos tan remotos que impida realizar una investigación efectiva o que coloque al juez o jueza en una situación de indefensión;
(b) pretenda intervenir impropiamente con determinaciones judiciales;
(c) pretenda utilizar indebidamente el procedimiento disci-plinario o de separación para lograr la inhibición de un juez o jueza en un caso particular o cualquier ventaja en un caso o procedimiento ante su consideración;
(d) sea anónima;
(e) sea frívola de su faz, o
(f) no cumpla con los requisitos [de contenido] de la Regla 9, de este apéndice. (Énfasis suplido.(7)
En lo que concierne al inciso (b), el Comentario a la referida regla señala que un error de hecho o de derecho cometido por un juez en el desempeño de sus funciones judiciales, no es causa para disciplinarlo(8) En ese sentido, este Tribunal ya desde 1961 ha expresado que un error de juicio “no equivale a negligencia ni menosprecio absoluto de la ley”.(9) Al cometerse tales errores, la parte adversamente afectada tiene a su haber el procedimiento ordinario *558de revisión judicial. A esos efectos, en In re Hernández En-riquez,(10) expresamos lo siguiente:
Las actuaciones del querellado ... pueden catalogarse de ac-tuaciones judiciales revisables en el curso ordinario de los procedimientos. La imposición de una pena desproporcionada a los hechos delictuosos o reñida con la ley o la Constitución no necesariamente constituye conducta antiética. Tampoco lo constituye, necesariamente, la intervención del juez en un jui-cio contra una persona si dicho juez hubiese determinado causa probable contra dicha persona. Esto es también revisable mediante procedimientos al alcance de las partes. (Enfasis suplido.)
En Feliciano Rosado v. Matos, Jr,(11) establecimos que los jueces gozan de inmunidad contra acciones en daños y perjuicios que sean el resultado de la comisión de meros errores de hecho o de derecho. Por ello, expresamos lo siguiente:
El mero error de hecho o de derecho no puede ser motivo para que se invada el patrimonio de un juez, en busca de reparación. Están disponibles los recursos de revisión ante los tribunales de mayor jerarquía, para reivindicar derechos que han sido lesionados por las providencias de un juez que de buena fe percibió erróneamente los hechos o el derecho aplica-ble a determinado caso. Además, el desarrollo de doctrinas jurisprudenciales requiere en los jueces un espíritu libre para la exploración de nuevas avenidas en el derecho, sin el temor de la posibilidad de verse empobrecido si la solución que im-parte al caso no es finalmente acogida. Feliciano Rosado v. Matos, Jn, supra, págs. 565-566.
Solamente, en circunstancias extremas, la comisión de un error de tal naturaleza podría considerarse una viola-ción a los Cánones de Etica Judicial que amerite la impo-sición de sanciones disciplinarias por parte de este Tribunal. Así, pues, en In re Jackson Sanabria,(12) aclara-mos que para que se justifique la destitución de un juez *559que incurre en errores de esa naturaleza, se tiene que de-mostrar que el error cometido constituyó un abuso intencio-nal de la discreción judicial o que su magnitud refleja una conducta impropia o un favoritismo hacia algún litigante o su abogado.
En In re Castro Colón,(13) establecimos que el debido proceso de ley es una garantía esencial frente a la arbitrariedad judicial. Expresamos que “cuando se niega el debido proceso de ley, se actúa ilícitamente y se proyecta una falta de imparcialidad”, lo que podría ser contrario a la ética judicial y puede dar lugar a la imposición de sanciones disciplinarias. In re Castro Colón, supra, pág. 121. En ese sentido, hemos establecido que “el término ‘debido proceso de ley no significa un infalible proceso de ley, pero la negativa del debido proceso de ley es la falta de observar aquella imparcialidad fundamental que es la esencia de todo concepto de justicia”.(14) En vista de lo anterior, es necesario evaluar cada caso en particular para determinar si un juez ha incurrido en una falta al no observar aquella imparcialidad fundamental que garantiza el debido proceso de ley.
En Pueblo v. Vega, Jiménez, supra, este Tribunal estableció que aunque los jueces del Tribunal de Primera Instancia tienen gran flexibilidad y discreción al aplicar los correctivos apropiados, de manera que no se causen indebidas dilaciones en la tramitación y solución de los casos, ello no implica que en las causas criminales tengan poder para imponer, en forma sumaria, sanciones económicas a los abogados que atenten contra una administración ordenada de los asuntos judiciales. Específicamente, expresamos lo siguiente:
Ni las Reglas para la Administración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico ni las Re-*560glas de Procedimiento Criminal contienen disposición alguna que permita la imposición de sanciones económicas en forma similar a la del campo de lo civil [, donde sí existen disposicio-nes específicas para la imposición de sanciones económicas a los abogados, por parte de los tribunales, por el incumpli-miento de sus deberes para con éstos]. Pueblo v. Vega, Jimé-nez, supra, pág. 289.
De modo consecuente con estos postulados, establecimos que cuando un juez determine que la conducta de un abogado lesiona la dignidad del tribunal o tiene el efecto de entorpecer los procedimientos que dirige, ese juez tendrá a su alcance el mecanismo del desacato, tanto el civil como el criminal. Precisamos, además, que si la conducta observada por un abogado —lesiva a la dignidad del tribunal— no ocurre en presencia del juez, éste podrá imputarle al abogado un desacato criminal indirecto, brindándole la oportunidad de ser oído y defenderse en una vista a ser celebrada a esos efectos, según lo requiere el debido proceso de ley.(15)
*561A la luz de los fundamentos esbozados, es forzoso con-cluir que, en el caso de autos, la juez Díaz García erró al imponer una sanción económica sumaria al licenciado La-porte, por razón de que éste alegadamente no compareció a una vista preliminar en un caso criminal. De haberle pro-visto la oportunidad de ser escuchado, hubiese constatado que el licenciado Laporte no había sido citado como abo-gado para comparecer a la vista preliminar aludida en re-presentación de los imputados. Consideramos, a la luz de los hechos ante nuestra consideración, que la actuación de la juez Díaz García constituyó un error de derecho carente de elementos que reflejen la falta de imparcialidad fundamental, que es esencia del debido proceso de ley. Tampoco reflejan esos actos aislados una conducta intencional en abierto desafío al estado de derecho vigente.
Por lo tanto, concluimos que la actuación de la juez no constituyó una violación a los Cánones de Ética Judicial que amerite una sanción disciplinaria por parte de este Tribunal. El remedio que tenía disponible la parte peijudi-cada era acudir al proceso apelativo para la revisión judicial del error cometido. Según se desprende del expediente ante nos, así lo hizo el licenciado Laporte.(16)
HH HH
Por todo lo antes expuesto, se exonera a la querellada, *562Hon. Sheila A. Díaz García de los cargos presentados en su contra. Se le insta y advierte a ser más cuidadosa en el futuro en la aplicación de las normas de derecho a las per-sonas que estén ante su presencia.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.

 4 L.P.R.A. Ap. IV-A.


 Dicho informe fue preparado por la Leda. Lynette Rivera Rodríguez. En sus comentarios a la O.A.T. sobre su versión del asunto objeto del informe, la jueza Díaz García indicó lo siguiente:
“La prerrogativa de ejercer la discre[c]ión judicial es mía e igualmente mía es la prerrogativa de adjudicar valor probatorio a las alegaciones que ante mi considera-ción se presentan, ya sea por las partes o sus abogados, verbales o escritas. Cuando esta juez impone una sanción, lo hace en el convencimiento de que las circunstancias que rodean la misma en ese momento lo justifican.
“En este caso en particular, ante las alegaciones vertidas por el abogado en su moción reconsideré y reduje la sanción económica impuesta pero no la eliminé. Las alegaciones del abogado en cuanto a este incidente en particular no me merecieron mayor credibilidad. No obstante, asumo toda la responsabilidad por haber firmado una orden, de fecha 20 de julio de 1999, en donde por error e inadvertencia de mi parte se hizo referencia al imputado Gregorio Echevarría Díaz cuando debió decir Walbert Torres Echevarría. Para el propósito y el efecto de la orden esto sólo consti-tuyó un error de forma. Originalmente la sanción era de $50.00 dólares por cada uno de los imputados y se redujo a $50.00 por sólo uno de ellos.” Querella, pág. 4.


 4 L.P.R.A. Ap. XV-A.


 121 D.P.R. 282 (1988).


 La relación de hechos ha sido expuesta previamente, según surge del referido informe de la Comisión. La prueba documental estipulada por las partes es la si-guiente:
1. Querella presentada bajo juramento por el Ledo. Miguel A. Laporte contra la juez Sheila A. Díaz García el 24 de noviembre de 1999.
2. Comunicación suscrita por la juez Díaz García el 9 de marzo de 2000.
3. Copia certificada del documento de vistas preliminares titulado Notas y Resolución del Magistrado, firmado por la juez Díaz García el 1ro de junio de 1999.
4. Copia certificada del documento titulado Orden para Mostrar Causa, fir-mado por la juez Díaz García el 1ro de junio de 1999.
5. Copia certificada del documento titulado Moción, firmado por el licenciado Laporte el 16 de junio de 1999.
6. Copia certificada del documento titulado Moción Aclaratoria, firmado por el licenciado Laporte el 7 de julio de 1999.
7. Copia certificada del documento titulado Resolución y Orden, firmado por la juez Díaz García el 20 de julio de 1999.
8. Querella presentada el 23 de febrero de 2001 en el Tribunal Supremo contra la juez Díaz García.
9. Contestación a Querella presentada por la Juez Díaz García el 4 de abril de 2001. Informe de la Comisión, pág. 8.


 4 L.P.R.A. Ap. XV-A.


 4 L.P.R.A. Ap. XV-A. La Regla 9 de este cuerpo de reglas dispone lo si-guiente:
“(a) Toda queja o solicitud de separación presentada cumplirá con los requisitos siguientes;
“(1) Será formulada por escrito y bajo juramento;
“(2) indicará el nombre completo, dirección postal y teléfono del promo-vente o de la promovente;
“(3) identificará por su nombre al juez o jueza promovido o promovida y el tribunal en que éste o ésta se desempeña y de desconocer éstos, brindará suficientes datos que permitan su identificación, y
“(4) expondrá brevemente los hechos que motivan la queja o solicitud de separación, e indicará la fecha y lugar de donde éstos ocurrieron.
“(b) La queja o solicitud de separación incluirá, además, cualquier otra informa-ción e identificará testigos o documentos que estime necesarios para sustentar la misma.” 4 L.P.R.A. Ap. XV-A.


 R. Proc. por Salud Jueces T.PJ. y T.A., 131 D.P.R. 630, 643-644 (1992).


 In re Quesada, 82 D.P.R. 65, 74 (1961).


 115 D.P.R. 472, 489-490 (1984).


 110 D.P.R. 550 (1981).


 97 D.P.R. 1 (1969).


 155 D.P.R. 110 (2001).


 Valentín v. Torres, 80 D.P.R. 463, 482 (1958).


 Sobre este asunto es ilustrativo lo expresado en Pueblo v. Lamberty Gonzá-lez, 112 D.P.R. 79 (1982). En ese caso el abogado de un acusado no compareció al acto de pronunciamiento de sentencia contra su representado, por lo que el juez que presidía le imputó un desacato criminal. Luego de celebrada la vista a esos efectos, el juez lo encontró incurso en desacato y le impuso rma pena de multa. En ese sentido, expresamos lo siguiente:
“Las fuentes del poder para castigar por desacato son múltiples. La Regla 242(a) de Procedimiento Criminal nos habla del desacato criminal directo. La Regla 242(b) se refiere al desacato criminal indirecto. La Regla 40.9 de Procedimiento Civil provee para el desacato civil. Se reconoce en Puerto Rico, además, el poder inherente de los tribunales para castigar por desacato. También nos hemos expresado en ocasiones sobre el desacato sui géneris. Esto último no significa que es inexistente la diferencia entre el desacato civil y el criminal, sino que se dan ocasiones en que se aplican al desacato ciertas reglas especiales.
“La verdadera distinción entre el desacato criminal y el civil estriba en la na-turaleza y propósito del remedio. Si la intención es reparadora, inducir a alguien a cumplir con una obligación, el desacato es de naturaleza civil. Si el objetivo es vin-dicar la autoridad del tribunal, el desacato es de orden penal. En lo que toca a la diferencia entre desacatos directos o indirectos, los primeros son los cometidos en presencia del tribunal. Algunos tribunales consideran directos aun los que no se cometan en presencia de la corte, pero tan cercanamente que montan a una obstruc-ción de la justicia. Esto no es posible bajo la Regla 42(a) de Procedimiento Criminal federal, equivalente a la Regla 242(a) nuestra. La naturaleza del procedimiento, penal o civil, no dicta la naturaleza del desacato. Se puede cometer un desacato civil dentro de un procedimiento penal y viceversa. La naturaleza del desacato es vital para la determinación del procedimiento a seguir en su castigo.
*561“Ala luz de lo anterior, clasifiquemos el caso presente. Bajo el Art. 29 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 163, hemos denominado desacato civil la desobediencia a una citación, aunque hemos exigido que se siga un procedimiento análogo al fijado para el desacato criminal. En tales situaciones, como se hizo en el caso presente, el tribunal tiene la opción, a nuestro entender preferible, de tratar el desacato como un desacato de índole criminal, dado el propósito del remedio, y uti-lizar el mecanismo dispuesto por la Regla 242(b). Se trata en este caso, por lo tanto, de un desacato criminal indirecto, correctamente encuadrado dentro del marco de la Regla 242(b) de Procedimiento Criminal.” (Citas omitidas.) Pueblo v. Lamberty Gon-zález, supra, págs. 81-82.


 El licenciado Laporte recurrió tanto al Tribunal de Circuito de Apelaciones como ante el Tribunal Supremo de Puerto Rico solicitando revisión judicial de la determinación objeto de este proceso disciplinario. Sin embargo, ambos recursos fue-ron desestimados por craso incumplimiento con los reglamentos procesales aplica-bles de ambos foros.